         Case 20-32519 Document 1569 Filed in TXSB on 08/27/20 Page 1 of 3
                                       Electronic Appearance Sheet


Kyung Lee, Parkins Lee & Rubio LLP
Client(s): Dan Kamensky, Marble Ridge Capital LP and Master Ridge Master Fund LP

Lenard Parkins, Parkins Lee & Rubio LLP
Client(s): Marble Ridge Capital LP; Marble Ridge Master Fund, LP; Mr. Dan Kamensky

James Walker, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors

Michael Warner, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors

Benjamin Wallen, Cole Schotz P.C.
Client(s): The Official Committee of Unsecured Creditors

Steven Golden, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Richard Pachulski, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Alan Kornfeld, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Jeffrey Pomerantz, Pachulski Stang Ziehl & Jones LLP
Client(s): The Official Committee of Unsecured Creditors

Zachary Rosenbaum, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Alexandra Fellowes, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Daniel Saval, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Michael Kim , Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Leif Simonson, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Gavin C. P. Campbell, Kirkland & Ellis LLP
Client(s): Plaintiffs

Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Plaintiffs



Page 1 of 3
         Case 20-32519 Document 1569 Filed in TXSB on 08/27/20 Page 2 of 3
                                      Electronic Appearance Sheet


Matthew D. Cavenaugh, Jackson Walker LLP
Client(s): Plaintiffs

Leif Simonson, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Tre Fischer, Jackson Walker LLP
Client(s): Plaintiffs

Andrew Leblanc, Milbank LLP
Client(s): Ares Management Corp.

Hugh Ray, Pillsbury, Winthrop, Shaw, Pitman, LLP
Client(s): CPP Investment Board USRE, Inc.

Andrew Leblanc, Milbank, LLP
Client(s): Ares

Geoff King, Katten Muchin Rosenman LLP
Client(s): The Disinterested Manager of Mariposa Intermediate Holdings LLC

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Fund USRE, Inc.

Olivera Medenica, Dunnington Bartholow & Miller LLP
Client(s): Carolina Herrera, Paco Rabanne, PUIG USA, Nina Ricci

Hugh Ray, III, Pillsbury, Winthrop, Shaw, Pittman, LLP
Client(s): CPP Investment Board USRE, Inc.

Leif Simonson, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Leif Simonson, Kobre & Kim LLP
Client(s): Marble Ridge Capital LP and Marble Ridge Master Fund LP

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Fund USRE, Inc.

Jasmine Ball, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Chad Husnick, Kirkland & Ellis LLP
Client(s): Debtors

Matthew Fagen, Kirkland & Ellis LLP
Client(s): Debtors



Page 2 of 3
         Case 20-32519 Document 1569 Filed in TXSB on 08/27/20 Page 3 of 3
                                       Electronic Appearance Sheet


Jeffrey Zeiger, Kirkland & Ellis LLP
Client(s): Debtors

Gavin Campbell, Kirkland & Ellis LLP
Client(s): Debtors

Matthew D. Cavenaugh, Jackson Walker LLP
Client(s): Debtors

Erica Weisgerber, Debevoise & Plimpton LLP
Client(s): CPP Investment Board USRE, Inc.

Andrew Leblanc, Milbank LLP
Client(s): Ares Management Corp.

Douglas Mannal, Kramer Levin Naftalis & Frankel, LLP
Client(s): UMB Bank, N.A., as trustee

Gregory Hesse, Hunton Andrews Kurth
Client(s): Capital One




Page 3 of 3
